Title: From Benjamin Franklin to Leopold Caldani, 26 April 1782
From: Franklin, Benjamin
To: Caldani, Leopold Marcantonio


Sir
Passy, April 26. 1782
I am extreamly sensible of the Honour done my [me] by your Academy, in admitting me one of its Foreign Members, and I beg they would accept my thankful Acknowledgements: Your City has been famous many Ages for its successful Cultivation of the Sciences, & for the Number of Great Men it has produced. This augments the Honour of being associated to its Academy. I wish it may be in my Power to promote in any degree the Design of their very laudable Institution. I shall be able however to communicate to the new World the Lights they may furnish by the Publication of their Memoirs;— and if when I return thither I can be useful to any of the Members by Informations relating to our Natural History, or by sending Specimens, Seeds, &c. or in any other manner, it will give me infinite Pleasure.
With great Respect, I have the honour of being, Sir, Your most obedient and most humble Servant
B Franklin
